FAIRCHILD, Chief Judge,
concurring.
I join in parts I, II and III of Judge Sprecher’s opinion. As to the principles which should govern determination of the scope of a search, however, I find much that is persuasive in Judge Wood’s dissent. I particularly share the view that this question ordinarily should be identified and presented to the magistrate in the application for the warrant, with whatever other information might be relevant.1 On the specific facts of this case, however, the locations and types of hazards named in the employee complaints seem to be sufficiently diffuse to sustain the magistrate’s determination that a search of the entire workplace was reasonable. For that reason I join in the decision to affirm the judgment of the district court.

. See also Note, Administrative Inspections Under the Fourth Amendment, 15 Colum. J. L. & Soc. Prob. 61, 95 (1979).